Per Curiam,
All the assignments of error are to findings of fact, the *178principal one being to the surcharge on the ground that the sale of the decedent’s goods was grossly negligent if not legally fraudulent against creditors as a sale to the administratrix herself. The circumstances of the sale were such that the auditor drew the inference that it was in violation of the rule that a trustee may not buy at his own sale. There was evidence to sustain this view and the finding having been approved by the court we can only disturb it for clear error, which has not been shown.
Decree affirmed.